Citation Nr: 0106466	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim as to whether the serviceman had the 
requisite service for eligibility of the appellant for 
Department of Veterans Affairs (VA) nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The service department has certified that the serviceman had 
the following service: he was missing from October 1, 1943 to 
March 28, 1945; had recognized guerrilla service from March 
29, 1945 to June 25, 1945 and had regular Philippine Army 
service from June 26, 19945 to May 21, 1946.  The record also 
reflects that he had service with the Philippine scouts from 
May 1946 to March 1949.  He died in March 1957.  The 
appellant is his widow.

The record shows that by letter dated July 1964, the 
appellant was notified by the Regional Office (RO) that she 
was not entitled to death pension benefits because the 
serviceman did not have the requisite service.  She was 
informed of her appellate rights, but did not submit a timely 
appeal.  Recently, the appellant has sought to reopen her 
claim for death pension benefits.  By letter dated July l999, 
the RO advised the appellant that she was not entitled to 
nonservice-connected death pension benefits.  The RO did not 
address the question of whether new and material evidence had 
been submitted to reopen the claim for nonservice-connected 
death pension benefits.  The RO did not provide the veteran 
with the laws and regulations governing the finality of prior 
decisions in the December 1999 statement of the case.

The Board of Veterans' Appeals (Board) must consider whether 
new and material evidence has been submitted, even where the 
RO fails to do so.  Wakeford v. Brown, 8 Vet. App. 237 
(1995). However, it could be a denial of due process for the 
Board to consider the veteran's claim on a basis different 
from that of the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In D'amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000), 
the United States Court of Appeals, Federal Circuit held that 
the principles of new and material evidence apply to 
questions involving the status of a veteran.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
United States Court of Appeals for Veterans Claims (Court).  
Elkins v. West, U.S. Vet. App. 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, U.S. Vet. App. 12 Vet. App. 321 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant of 
the need to submit new and material 
evidence to reopen the claim of whether 
the serviceman had the requisite service 
for her eligibility for VA death pension 
benefits.  See 38 C.F.R. § 3.156.  

2.  The RO should then determine whether 
the appellant has submitted new and 
material evidence sufficient to reopen 
her claim.  If the RO determines that new 
and material evidence has been submitted, 
it should reopen the claim, and decide 
the claim on the basis of all evidence, 
both old and new.

3.  If the RO determines that new and 
material evidence has not been submitted, 
it should issue a supplemental statement 
of the case containing all relevant laws 
and regulations referable to the finality 
of a previous RO determination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




